Title: To Thomas Jefferson from Arthur S. Brockenbrough, 15 June 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir
University of Va
June 15 1825
Your note of the 13th requesting me to have a bill of Exchance on London for $6000 procured for you to enclose to Mr King was recd yesterday—I am informed that bills are now at 5 prCent advance and falling daily—in that case will it not  promote the interest of the Institution to postpone the purchase of a bill as long as possible? as some of the apparatus will probably be to make; will not 30 or 60 days hence be full early to make the purchase of a Bill? I think by that time we can probably purchase at par—I shall wait your further orders—With your permission, I should like to publish in the Cent: Gazette your letter of the 21st April last seting fourth your objections to permiting the lecture rooms of the Pavilions to being used for prays & preaching on Sundays—your objections I have no doubt are perfectly satisfactory  to all but the bigoted part of the community and it is to correct any false statements or impressions they have made that I wish your letter to go to the publicI am sir respectfully your Obt ServtA. S Brockenbrough